Title: From James Madison to Henry Lee, 14 January 1825
From: Madison, James
To: Lee, Henry


        
          Montpr. Jany. 14th. 1825
        
        I have recd. Sir yours of the 6th. inst. and have looked over the printed Sheet inclosed in it. Of the literary character of the paper, I may express a laudatory opinion, without risk of contravening that of others. As a political disquisition, it embraces questions both of magnitude and of nicety, on which opinions may be various, and of which a critical review does not lie within the compass of a letter; were it permitted by leisure, and favored by the circumstances of the moment.
        The nature & extent of the obligation on a representative to be guided by the known will of his Constituents, tho’ an old question, seems yet to be in a controvertible state. In general it may be said to be often a verbal controversy. That the obligation is not in strictness constitutional or legal, is manifest; since the vote of the Representative is equally valid & operative, whether obeying or violating the instruction of his constituents. It can only be a moral obligation to be weighed by the conscience of the Representative, or a prudential one to be enforced by the penal displeasure of his Constituents.
        In what degree a plurality of votes is evidence of the will of the Majority of voters, must depend on circumstances more easily estimated in a given case, than susceptable of general definition. The greater the number of Candidates among whom the votes are divided, the more uncertain, must, of course, be the inference from the plurality with respect to the majority.
        In our complex system of polity, the public will, as a source of Authority, may be the will of the people as composing one nation; or the Will of the States in their distinct & independent capacities; or the federal will as viewed, for example, thro’ the Presidential Electors, representing, in a certain proportion both the nation & the States. If in the eventual choice of a President the same proportional rule had been preferred, a joint ballot by the two Houses of Congress would have been substituted for the mode which gives an equal vote to every State however unequal in size. As the Constitution stands, and is regarded as the result of a compromise, between the larger & smaller States, giving to the latter the advantage in selecting a president from the Candidates, in consideration of the advantage possessed by the former in selecting the Candidates from the people, it can not be denied whatever may be thought of the Constitutional provision that there is, in making the eventual choice, no other controul on the votes to be given, whether by the representatives of the smaller or larger States, but their attention to the views of their respective Constituents and their regard for the public good.
        
        You will not forget that the above remarks, being thrown out merely in consequence of your application, are for yourself, not for others. Though penned without the most remote allusion to the particular case before the Public or even a knowledge of its actual posture & aspects, they might be misconstrued by the propensity of the conjunction to view things thro’ that medium.
        I return the two letters inclosed in yours, which I ought not to do, without expressing the high respect I entertain for both the writers; offering to yourself my wishes for your useful Success in whatever line of literature you may finally determine to exercise your talents.
      